Case 1:18-cv-05912-JGK Document 53 Filed 08/20/19 Page 1 of 2

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poc#:
X || paTE FILED: &/2e//4__
GINA WILLIAMS, ;

 

 

 

 

 

 

18-cv-05912 (JGK) (RWL)
Plaintiff,

- against - ORDER

NEW YORK CITY HOUSING AUTHORITY,

et al.,

Defendants.
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Defense counsel has filed a motion to withdraw as counsel for Defendant

Thelma Watkins (“Watkins”) due to a conflict of interest. (Dkt. 48.) Accordingly:

1.

By September 25, 2019, Watkins shall file notice with the Court
indicating whether she has retained new counsel or instead will be
proceeding pro se. If Watkins has retained counsel, her counsel shall enter an

appearance by September 25, 2019.

. Any response to defense counsel's motion to withdraw shall be filed by

September 18, 2019.
Defense counsel who filed the motion to withdraw shall serve a copy of
this order on Watkins by August 26, 2019, and shall file proof of service

of same by August 27, 2019.
Case 1:18-cv-05912-JGK Document 53 Filed 08/20/19 Page 2 of 2

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: August 20, 2019
New York, New York

Copies transmitted to all counsel of record and mailed to:
Gina Williams

146-17 182"¢ Street
Springfield Gardens, NY 11413
